Citation Nr: 1028625	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-08 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right shoulder disability, evaluated as 20 percent disabling from 
April 6, 2001, and 30 percent disabling from July 12, 2001.

2.  Entitlement to an increased rating for service-connected 
right knee instability as a residual of removal of an 
osteochondroma of the right distal medial femur, evaluated as 10 
percent disabling from April 6, 2001.

3.  Entitlement to an increased rating for service-connected 
right knee limitation of motion as a residual of removal of an 
osteochondroma of the right distal medial femur, evaluated as 10 
percent disabling from April 6, 2001.

4.  Entitlement to an increased rating for service-connected 
right hip disability as a residual of removal of an 
osteochondroma of the right distal medial femur, evaluated as 10 
percent disabling from September 4, 2003.

5.  Entitlement to an increased rating for service-connected low 
back disorder, evaluated as 20 percent disabling from April 6, 
2001.

6.  Entitlement to an increased rating for service-connected 
right lower extremity pain as a residual of a low back disorder, 
evaluated as 10 percent disabling from July 10, 2003.

7.  Entitlement to an increased rating for service-connected 
major depression, currently evaluated as 30 percent disabling 
from April 21, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION 

The Veteran served on active duty from September 1998 to April 
2001.

This matter comes before the Board of Veterans' Appeals (Board) 
from April 2001 and November 2005 decisions of the Department of 
Veterans Affairs (VA), Regional Offices (RO). 

The April 2001 rating decision granted service connection for a 
right shoulder disability, right knee instability as a residual 
of removal of an osteochondroma of the right distal medial femur, 
and a low back disorder.  The right shoulder disability was rated 
as 20 percent disabling from April 6, 2001; the right knee 
instability was rated as 10 percent disabling from April 6, 2001; 
and the low back disorder was rated as non compensable from April 
6, 2001.

Thereafter, in a May 2002 rating decision, the RO increased the 
right shoulder disability to a 30 percent rating from July 12, 
2001.

In a subsequent January 2004 rating decision, the RO 
recharacterized the Veteran's residual of removal of an 
osteochondroma of the right distal medial femur to include the 
right knee limitation of motion and granted a separate 10 percent 
rating for right knee limitation of motion from April 6, 2001.  
The January 2004 rating decision also increased the Veteran's low 
back disorder a 20 percent rating from April 6, 2001.

In a February 2005 rating decision, the RO recharacterized the 
Veteran's residual of removal of an osteochondroma of the right 
distal medial femur to include a right hip disability and granted 
a separate 10 percent rating for the right hip disability from 
September 4, 2003.  Likewise, the February 2005 rating decision 
recharacterized the Veteran's low back disorder to include right 
lower extremity pain and granted a separate 10 percent rating for 
the right lower extremity pain from July 10, 2003.

The November 2005 rating decision confirmed and continued a 10 
percent rating for major depression.  Subsequently, a June 2006 
rating decision increased the disability evaluation for major 
depression to 30 percent.

In July 2007, the Veteran testified at a hearing before the 
undersigned at the RO in Des Moines, Iowa.  A copy of the 
transcript has been associated with the claims folder. 

Subsequently, the Board remanded the matter in May 2008 for 
further development.  Specifically, the Board instructed the RO 
to obtain pertinent Social Security Administration (SSA) records, 
request authorizations for and obtain outstanding treatment 
records, provide an updated notification letter in accordance 
with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) as to the 
issue of an increased rating for major depression, and afford the 
Veteran examinations for his disabilities.  Pursuant to the 
Board's remand, SSA records were obtained, a September 2008 
letter was sent out requesting authorization for treatment 
records (for which there was no response as further discussed 
below), a July 2008 letter complying with the holding of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) was sent, and the Veteran 
was afforded VA examinations in August 2008 in accordance with 
the instructions of the May 2008 remand.  Thus, there is 
compliance with the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

The issues of increased ratings for a low back disorder and right 
lower extremity pain as a residual of a low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to July 12, 2001, the Veteran's right shoulder 
disability was manifested by pain, and spontaneous subluxation 
and laxity with external rotation.  However, it was not 
manifested by malunion of the humerus with marked deformity, or 
recurrent dislocations of the humerus at the scapulohumeral joint 
with frequent episodes and guarding of all arm movements.

2.  Beginning July 12, 2001, the Veteran's right shoulder 
disability has been manifested by pain and recurrent 
dislocations.  However, it has not been manifested by fibrous 
union of the humerus, nonunion of humerus (false flail joint), or 
loss of head of the humerus (flail shoulder).

3.  The Veteran's right knee instability has been manifested by 
slight recurrent subluxation or lateral instability. 

4.  The Veteran has consistently demonstrated nearly full range 
of motion in the right knee. 

5.  The Veteran's right hip disability has been manifested by 
pain but not limitation of flexion to 30 degrees or abduction of 
the thigh beyond 10 degrees.

6.  The Veteran's major depression has been manifested by 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks; but has not been manifested by occupational 
and social impairment with reduced reliability and productivity. 


CONCLUSIONS OF LAW

 1.  For the period prior to July 12, 2001, the criteria for a 
rating in excess of 20 percent for service-connected right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5200-03 
(2009).

2.  For the period beginning July 12, 2001, the criteria for a 
rating in excess of 30 percent for service-connected right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5200-03 
(2009).

3.  The criteria for a rating in excess of 10 percent for 
service-connected right knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5257 (2009).

4.  The criteria for a rating in excess of 10 percent for 
service-connected right knee range of motion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5260, 5261 (2009).

5.  The criteria for a rating in excess of 10 percent for 
service-connected right hip disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5252, 5253 (2009).

6.  The criteria for a rating in excess of 30 percent rating for 
major depression have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2004, March 2004, August 2004, 
May 2008, July 2008, and August 2008, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2009).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to substantiate 
the claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The letters informed the Veteran that in 
order to establish a higher rating, the evidence would need to 
show that his disabilities had increased in severity.  He was 
informed of the type of evidence that could be submitted to 
support his claims.  In March 2006, the RO also notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

Aside from the claim for major depression, these claims are the 
appeals of initial ratings, and fully satisfactory notice was 
delivered after they were adjudicated.  However, the RO 
subsequently readjudicated the claims based on all the evidence 
in April 2000.  The Veteran was able to participate effectively 
in the processing of his claims.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have been 
different had complete VCAA notice been provided at an earlier 
time.

As to the claim for major depression, according to Vazquez-Flores 
v. Peake, 22 Vet App 37 (2008), for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  As with proper 
notice for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation-
e.g., competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer statements, 
job application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances relating 
to the disability. 

Pursuant to the Board's May 2008 remand, the Veteran received 
notice in compliance with the Vazquez- Flores decision, to 
include notice of the provisions of Diagnostic Code 9434, 
pertaining to major depression, in the aforementioned July 200 
letter.  In any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for the 
Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  In accordance with the Board's May 2008 remand, the 
Veteran was sent a letter in September 2008 requesting 
information for VA to obtain treatment records on his behalf.  
Enclosed with the letter was a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs.  To date, the Veteran has not returned the form.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that "[t]he duty to assist is not always a one-way street. 
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, the Veteran has been medically evaluated in 
conjunction with his claims.  As the Board will discuss in detail 
in its analysis below, the Veteran was provided with VA 
examinations throughout the appeal and most recently in August 
2008.  The reports of these examinations reflect that the 
examiners reviewed the Veteran's past medical history, recorded 
his current complaints, conducted appropriate physical 
examinations, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that these examination reports are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Veteran and his representative 
have not contended otherwise.   The Veteran presented testimony 
before the undersigned.  Thus, the duties to notify and assist 
have been met.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare-ups. However, those 
provisions are applicable only in conjunction with the diagnostic 
codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 
4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

As to joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations: (a) less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); (b) more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. For the purpose of rating 
disability from arthritis, the knees and shoulders are considered 
major joints.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  Diagnostic Code 5010, traumatic 
arthritis, directs that the evaluation of arthritis be conducted 
under Diagnostic Code 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will warrant 
a 20 percent rating. The above ratings are to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010, Note 1.



Right Shoulder Disability

The Veteran's right shoulder disability has been rated 20 percent 
disabling prior to July 12, 2001, and 30 percent disabling 
beginning July 12, 2001.  He contends that his disability is more 
disabling than contemplated by the current evaluations. 

Ratings for functional impairment of the upper extremities depend 
on which extremity is the major extremity, i.e., the one 
predominantly used by the individual. Only one extremity is 
considered to be major.  38 C.F.R. § 4.69.  The August
 2008 VA examiner noted the Veteran is right-hand dominant.  
Therefore, the right extremity is the major extremity for 
purposes of rating his right shoulder disorder. 

The Veteran's right shoulder disability has been evaluated under 
Diagnostic Code 5202.   Malunion of the humerus with moderate 
deformity is rated as 20 percent for the major shoulder and with 
marked deformity is rated as 30 percent for the major shoulder.  
Recurrent dislocations of the humerus at the scapulohumeral 
joint, with infrequent episodes, and guarding of movement only at 
the shoulder level, are rated as 20 percent for the major 
shoulder; with frequent episodes and guarding of all arm 
movements, are rated as 30 percent for the major shoulder.  
Fibrous union of the humerus is rated as 50 percent for the major 
shoulder.  Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder.  Loss of head of the humerus 
(flail shoulder) is rated as 80 percent for the major shoulder.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.

The Board pertinently notes that under Diagnostic Code 5201, 
limitation of motion to shoulder level in the major or minor 
extremity warrants a 20 percent evaluation.  Limitation of motion 
to midway between the side and shoulder level warrants a 30 
percent evaluation in the major extremity (and a 20 percent 
evaluation in the minor extremity).  Limitation of motion to 25 
degrees from the side warrants a 40 percent evaluation for the 
major extremity (and a 30 percent evaluation for the minor 
extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal range of motion for the shoulder is defined as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external rotation 
to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Rating Prior to July 12, 2001

Since the initial grant of service connection, effective in April 
2001, the 
Veteran's right shoulder disability has been assigned a 20 
percent rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.  It is noted that 
the RO did, as noted above, stage the rating by assigning a 30 
percent evaluation for the right shoulder disability effective in 
July 2001.

On VA examination in April 2001, the Veteran complained of 
soreness in the right shoulder with any overhead movement as well 
as internal rotation, and indicated a spontaneous dislocation of 
the right shoulder and weakness in the right upper extremity.  He 
stated that any type of lifting or extreme ranges of motion 
caused instability of the shoulder, which was alleviated by 
guarding against those movements causing subluxation.  On 
evaluation, the examiner observed 0 to 160 degrees of forward 
flexion, 0 to 100 degrees of abduction, 0 to 50 degrees of 
external rotation, and full internal rotation of the right 
shoulder.  All moments caused pain, and spontaneous subluxation 
and laxity in the right shoulder were demonstrated with external 
rotation.  There was also some tenderness to palpation over the 
posterior shoulder.  A diagnosis of multi-directional 
instability, status-post capsular shrinkage with residual laxity 
was noted. 

Based on the evidence, the Board finds that a higher evaluation 
under Diagnostic Code 5202 is not warranted as malunion of the 
humerus with marked deformity, or recurrent dislocations of the 
humerus at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements have not been shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  

Likewise, limitation of motion to midway between the side and 
shoulder level has not been shown to warrant a higher evaluation 
under Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

The Board has also evaluated the Veteran's disability under other 
applicable diagnostic codes to determine whether a higher 
evaluation is warranted.  Consideration under Diagnostic Code 
5203 for impairment of the clavicle or scapula does not result in 
a higher rating as the maximum evaluation available under that 
code is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  
Additionally, without evidence of ankylosis of scapulohumeral 
articulation, a higher evaluation is not available under 
Diagnostic Code 5200.  38 C.F.R. § 4.71a, Diagnostic Codes 5200 
(Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See, e.g., Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)). 
Significantly, as noted above, the Veteran has demonstrated range 
of motion.  

Furthermore, the Board notes that a separate evaluation for a 
scar of the right shoulder is not warranted as the evidence has 
consistently showed a well-healed arthroscopy scar without 
pigmentation, keloid formation, or adherence.  See e.g. April 
2001 VA examination report.  

In denying the Veteran's claim for an increased evaluation, the 
Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 
as interpreted in DeLuca. The Board acknowledges the Veteran's 
complaints of pain on range of motion testing.  However, as 
discussed earlier, the Veteran does not nearly approximate the 
criteria for a higher rating under the shoulder codes and despite 
the complaints of pain throughout range of motion testing, no 
additional functional loss with repetitive motion has been noted.  
As such, the Board finds that the currently assigned 20 percent 
evaluation appropriately reflects the extent of pain and 
functional impairment that the Veteran may experience as a result 
of his service- connected right shoulder disability during this 
period.

The Board further finds that, from the effective date of service 
connection to July 12, 2001, the Veteran's disability has been 20 
percent disabling.  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit-of-the-
doubt rule does not apply, and the claim for a higher evaluation 
prior to July 12, 2001, must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Period Beginning July 12, 2001

For the period beginning July 12, 2001, the Veteran's right 
shoulder has been evaluated as 30 percent disabling.  

On VA examination in April 2002, the Veteran indicated that his 
right shoulder subluxed and popped a great deal, and that he 
experienced pain with movement.  The examiner noted an audible 
crepitation in the right shoulder in all planes of motion, mild 
posterior subluxation with complaints of pain and audible 
popping, positive sulcus sign with notable soft tissue depression 
in the area of the glenohumeral joint.  Range of motion was as 
follows:  elevation from 0 to 120 to 130 degrees, abduction from 
0 to 80 to 170 degrees with audible pop at 80, internal rotation 
from 0 to 30 to 45 degrees, and external rotation from 0 to 30 to 
40 degrees.   The diagnosis was multi-directional instability, 
status-post capsular shrinkage with residual laxity.  The 
examiner also noted residual limited and painful range of motion, 
and a moderate impact on functional ability.  

In July 2002, it was noted that the Veteran had mild instability 
in the right shoulder with full range of motion. 

On VA examination in May 2003, the examiner noted forward flexion 
was 90 degrees,  abduction was 90 degrees, internal rotation was 
90 degrees, and external rotation was 90 degrees  without 
limitation of motion or pain.  Elevation of the arms above the 
head resulted in severe pain in the right shoulder and the 
Veteran was unable to elevate his right arm entirely above the 
head, which the examiner noted was evidence of the presence of an 
impingement process. 

On VA examination in March 2006, the Veteran complained of 
constant dull pain; noted flare-ups while lifting, in cold 
weather, with repetitive motion, and just use of the shoulder; 
and indicated that the shoulder popped out of joint sometimes and 
he put it back himself (subluxation).  On evaluation, the 
examiner noted that there was audible crepitation in all planes 
of motion, mild posterior subluxation with complaints of pain and 
audible popping, positive sulcus sign with notable soft tissue 
depression in the area of the glenohumeral joint, and positive 
pivot shift clunk.  It was also noted that he guarded his right 
shoulder by holding the arm across his torso and having his left 
hand under the elbow.  Range of motion was as follows:  elevation 
was 0 to 60 to 85 degrees on passive, active, and with 
repetition; abduction was 0 to 60 to 80 degrees with audible pop 
at 60 degrees passive, active, and with repetition; internal 
rotation was 0 to 20 to 40 degrees passive, active, and with 
repetition; and external rotation, 0 to 20 to 40 passive, active, 
and with repetition.  

In November 2007, it was noted that the Veteran's right shoulder 
was tight; forward elevation and abduction was to 90 degrees, 
adduction was to 30 degrees, internal rotation was to 80 degrees, 
and external rotation was to 90 degrees.  While external rotation 
was okay, internal rotation hurt a little. 

On VA examination in August 2008, the Veteran reported 
dislocation occurred when lifting 10 pounds or greater with the 
shoulder slipping out of the joint along with subluxation 
occurring 10 to 12 times a month lasting a few seconds.  The 
examiner noted the following range of motion with crepitus and 
laxity of the right shoulder:  elevation was 0 to 100 degrees 
with pain of a seven on passive, active, and repetitive motion; 
abduction was 0 to 140 with pain of five on passive, active, and 
repetitive motion; internal rotation was 0 to 80 degrees with no 
pain on passive, active, and repetitive motion; and external 
rotation was 0 to 60 degrees with pain of three on passive, 
active, and repetitive motion.  The examiner noted that there was 
no evidence of unfavorable ankylosis of the scapulohumeral 
articulation.  Additionally, she indicated that x-rays showed no 
evidence of fibrous union of the humerus, or loss of head of the 
humerus.  On the contrary, an August 2009 X-ray report notes that 
radiographs of the right shoulder were unremarkable.  There was 
normal apposition and alignment of the osseous structures, the 
acromioclavicular and glenohumeral joints were well maintained, 
the soft tissues were unremarkable, and no bony pathology was 
identified.  The VA examiner opined that there was additional 
functional impairment due to pain, pain on repeated use, and lack 
of endurance with the Veteran reporting an increase in pain noted 
herein. 

Based on the evidence, the Board finds that a rating in excess of 
the current 30 percent disability evaluation is not warranted.  
The Veteran has not been shown to have fibrous union of the 
humerus, nonunion of humerus (false flail joint), or loss of head 
of the humerus (flail shoulder).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  On the contrary, as described above, 
recent VA X-rays of the shoulder were unremarkable.  

The Board has also evaluated the Veteran's disability under other 
applicable diagnostic codes to determine whether a higher 
evaluation is warranted.  However, without evidence of ankylosis 
of scapulohumeral articulation, or limitation of motion to 25 
degrees from the side; a higher evaluation is not available under 
those codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201.   

Furthermore, the Board notes that the Veteran has a well-healed 
scar from his right shoulder surgery.  However, the Veteran does 
not claim nor does the evidence show that he has any impairment 
arising from the scar.  Accordingly, the Board will not consider 
whether he has any such impairment from his right shoulder scar.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca.  While the Veteran's 
complaints of pain on range of motion testing and increase in 
pain on repeated use are noted, he does not nearly approximate 
the criteria for a higher rating under the shoulder code.  As 
such, the Board finds that the currently assigned 30 percent 
evaluation appropriately reflects the extent of pain and 
functional impairment that the Veteran may experience as a result 
of his service-connected right shoulder disability.

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's right shoulder disability was more than 30 percent 
disabling.  He is accordingly not entitled to receive a "staged" 
rating in excess of 30 percent for the period from July 12, 2001.  
Fenderson, supra.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim for a rating in excess of 20 percent from July 12, 
2001, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Knee Instability 

The Veteran essentially contends that his right knee instability 
is more disabling than contemplated by the current 10 percent 
disability evaluation.  

The right knee instability has been rated under Diagnostic Code 
5257 for knee impairment.  Recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  It should 
also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Since the initial grant of service connection, the Veteran's 
right knee instability has been assigned a 10 percent rating.  In 
an appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board will thus consider entitlement to 
"staged ratings" in this case.

On VA examination in April 2001, the Veteran stated that 
approximately once a week his right knee gives way and the 
examiner noted that the Veteran did not use a knee brace. 

A June 2001 VA treatment record noted that the Veteran's right 
knee popped out. 

On VA examination in April 2002, the Veteran indicated that he 
had right knee pain during cold weather and when walking, his leg 
would sometimes give out when he walked.  He denied dislocation 
or subluxation, and the use of assistive devices other than hand 
rails when using stairs.  

The May 2003 VA examination report noted that the Veteran walked 
with a slight limp and demonstrated some apparent instability of 
the right leg. 

On VA examination in August 2004, the Veteran again indicated 
that he had right knee pain during cold weather and when walking, 
his leg would sometimes give out when he walked.  He denied 
dislocation or subluxation, and the use of assistive devices 
other than hand rails when using stairs.  

A May 2005 private treatment record noted that the Veteran was 
seen for his "bad knee" which had given out on him one week 
before.  

On VA examination in March 2006, the Veteran reiterated that he 
had right knee pain during cold weather and when walking, his leg 
would sometimes give out when he walked, and has fallen several 
times due to his knee giving out.  He denied dislocation or 
subluxation, and the use of assistive devices other than hand 
rails when using stairs.  

On VA examination in August 2008, the Veteran denied dislocation 
or subluxation.  He indicated that he used a knee brace on 
occasion.  The examiner noted that there was no medial, lateral 
laxity, instability, or recurrent subluxation.   

Based on the evidence, the Board finds that a rating in excess of 
10 percent for the Veteran's right knee instability is not 
warranted.  The Veteran's right knee instability has been shown 
to be slight and not moderate, and most closely approximately the 
current 10 percent disability evaluation.  While the Veteran's 
right knee gives way, he has not had any dislocation or 
subluxation, nor has he demonstrated moderate recurrent 
subluxation or lateral instability as contemplated by a higher 
rating.  The current 10 percent more than adequately accounts for 
any giving way.  Therefore, an increased rating is denied. 

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's right knee instability   was more than 10 percent 
disabling.  He is accordingly not entitled to receive a "staged" 
rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Knee Limitation of Motion

The Veteran essentially contends that his right knee limitation 
of motion due to removal of an osteochondroma of the right distal 
medial femur is more disabling than contemplated by the current 
10 percent disability evaluation. 

The Veteran's right knee limitation of motion has been evaluated 
under Diagnostic Code 5261 for limitation of extension.  
Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited to 
10 degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); extension 
limited to 30 degrees (40 percent); and extension limited to 45 
degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Related to limitation of extension of the knee is limitation of 
flexion of the knee which is rated as follows:  flexion limited 
to 60 degrees (0 percent), flexion limited to 45 degrees (10 
percent), flexion limited to 30 degrees (20 percent), and flexion 
limited to 15 degrees (30 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

VA standards describe normal range of motion of the knee as from 
0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has also determined that separate 
evaluations may be assigned for limitation of flexion and 
extension of the same joint. VAOPGCPREC 09-2004 (September 17, 
2004).  Specifically, where a Veteran has both a compensable 
level of limitation of flexion and a compensable level of 
limitation of extension of the same leg, the limitations must be 
rated separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

Since the initial grant of service connection, the Veteran's 
right knee disability has been assigned a 10 percent rating.  In 
an appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board will thus consider entitlement to 
"staged ratings" in this case.

On VA examination in April 2001 and in June 2001, the Veteran had 
full range of motion of the right knee without pain.  In April 
2002, the Veteran demonstrated flexion from 0 to 120 to 140 
degrees and extension was to 0 degrees without pain.  On VA 
examination in May 2003, he was able to flex to 140 degrees 
without pain.  A May 2004 private treatment record noted knee 
pain and full range of motion on flexion and extension.  On VA 
examination in August 2004, he was able to flex from 0 to 110 to 
125 degrees and extension from 0 degrees without pain.  On VA 
examination in March 2006, flexion was from 0 to 110 to 125 
degrees and extension from 0 degrees, both with passive, active, 
and with repetitive motion.  Most recently, the August 2008 VA 
examination report noted that on flexion he demonstrated motion 
from 0 to 140 degrees without pain on passive, active, and 
repetitive motion.  Additionally, in passive motion, the Veteran 
was able to grip his knee and pull all of the way back to his 
thigh without an increase in pain.  Extension was to 0 degrees. 

The Board notes that, in this case, the Veteran has consistently 
achieved nearly full range of motion in the right knee.  His most 
severe limitation of motion does not even closely approximate 
extension limited to 5 degrees or flexion limited to 60 degrees 
to warrant a noncompensable evaluation under either Diagnostic 
Codes 5261, 5260.      

Furthermore, the Board also finds that the Veteran is not 
entitled to an increased rating due to functional impairment as a 
result of pain on repetitive use.  The evidence specifically 
noted that there was no functional impairment due to pain, pain 
on repeated use, fatigue, weakness, lack of endurance, or 
incoordination.  See August 2008 VA examination report, see also 
supra 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In considering the applicability of other diagnostic codes, the 
Board notes that the Veteran has not demonstrated dislocation of 
semilunar cartilage, symptomatic removal of semilunar cartilage, 
impairment of the tibia and fibula, or genu recurvatum to warrant 
a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes, 5258, 
5259, 5262, 5263.  Additionally, there is no indication that the 
Veteran has ankylosis of the right knee, as he has displayed an 
ability to flex and extend as noted above.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5256.

Additionally, the Veteran has been not been shown to have x- ray 
evidence of arthritis of the right knee.  Accordingly, 
consideration for arthritis is not warranted. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

The Board notes that the Veteran has a well- healed scar on his 
right knee.  However, the Veteran does not claim nor does the 
evidence show that he has any impairment arising from the scar.  
Accordingly, the Board will not consider whether he has any such 
impairment from his right knee scar.

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's right knee disability was more than 10 percent 
disabling.  He is accordingly not entitled to receive a "staged" 
rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Hip Disability

The Veteran essentially contends that his right hip disability as 
a residual of removal of an osteochondroma of the right distal 
medial femur is more disabling than contemplated by the current 
10 percent disability evaluation.  

The Veteran's right hip disability has been evaluated under 
Diagnostic Code 5252 which provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 percent 
rating where flexion is limited to 30 degrees; a 30 percent 
rating where flexion is limited to 20 degrees; and a 40 percent 
rating where flexion is limited to 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5252. 

Related to that code is Diagnostic Code 5253 which addresses 
impairment of the thigh.  A 10 percent rating is assigned when 
there is limitation of rotation of the thigh, and the Veteran 
cannot toe-out more than 15 degrees, or when there is limitation 
of adduction of the thigh, and the Veteran cannot cross the legs. 
38 C.F.R. § 4.71a, Diagnostic Code 5253.  When there is 
limitation of abduction, and motion lost beyond 10 degrees, then 
a 20 percent rating is assigned.  Id.  

Normal ranges of motion of the hip are from hip flexion from 0 
degrees to 125 degrees, and hip abduction from 0 degrees to 45 
degrees.  38 C.F.R. § 4.71, Plate II.

Since the initial grant of service connection, the Veteran's 
right hip disability has been assigned a 10 percent rating.  In 
an appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board will thus consider entitlement to 
"staged ratings" in this case.

In June 2001, it was noted that the Veteran had full range of 
motion of the hips. 

 On VA examination in August 2004, the Veteran complained of 
constant pain, and flare-ups with walking and other activities.  
He denied using assistive devices, and indicated that he had been 
told that he has lax joints.  On evaluation, the Veteran 
demonstrated the following range of motion with mild tenderness 
on palpation over the greater trochanter:  flexion was from 0 to 
100 to 120 degrees, extension was from 0 to 20 to 30 degrees, 
abduction was from 0 to 25 to 30 degrees, adduction was from 0 to 
15 to 20 degrees, internal rotation was from 0 to 25 to 30 
degrees, and external rotation was from 0 to 40 to 50 degrees.

On VA examination in March 2006, the Veteran again indicated 
constant pain which worsened with walking and other activities, 
and denied the use of assistive devices.  On evaluation, the 
Veteran demonstrated the following range of motion with mild 
tenderness on palpation over the greater trochanter:  flexion was 
from 0 to 100 to 120 degrees, extension was from 0 to 20 to 30 
degrees, abduction was from 0 to 25 to 30 degrees, adduction was 
from 0 to 15 to 20 degrees, internal rotation was from 0 to 25 to 
30 degrees, and external rotation was from 0 to 40 to 50 degrees.  
All motion was passive, active, and with repetition. 

In November 2007, it was noted that the Veteran had full range of 
motion in the right hip (flexion to 100 degrees, extension to 30 
degrees, abduction to 40 degrees, adduction to 20 degrees, 
internal rotation to 40 degrees, and external rotation to 50 
degrees). 

On VA examination in August 2008, the Veteran reported pain in 
the right hip which increased when he walked more than a half 
mile, or sat for a half hour or more.  Pain occurred two to three 
times every other week lasting for three to four days.  The 
Veteran reported feeling his hip dislocate with a popping 
sensation of the hip which relieved the pain.  The examiner noted 
that there was no medial or lateral laxity or instability.  On 
evaluation, the Veteran demonstrated the following range of 
motion:  flexion was from 0 to 120 degrees with passive, active, 
and with repetitive motion with pain of 3; extension was from 0 
to 28 degrees in passive motion with pain of 8, from 0 to 20 
degrees with active motion with pain of 7, and 0 to 20 degrees on 
repetitive motion with pain of 8; abduction was from 0 to 45 
degrees with passive, active, and with repetitive motion with 
pain of 4; adduction was from 0 to 25 degrees with passive, 
active, and with repetitive motion without pain; internal 
rotation was from 0 to 40 with passive, active, and with 
repetitive motion without pain; and external rotation was from 0 
to 60 degrees with passive, active, and with repetitive motion 
(no pain on passive and active motion but pain of two on 
repetitive motion).  

Based upon these measurements, the Board finds that the Veteran 
is not entitled to a higher rating for his right hip disability.  
Specifically, he does not have limitation of flexion of the thigh 
at the hip to 30 degrees, or limitation of abduction of the thigh 
with motion lost beyond 10 degrees, as is required for a 20 
percent rating under either Diagnostic Code 5252 or Diagnostic 
Code 5253.  38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253.

The Board has considered the Veteran's disability under other 
potentially applicable diagnostic codes for a higher rating.  
Diagnostic Code 5250 requires ankylosis of the hip, which is not 
shown as he has demonstrated the ability to flex, extend, adduct, 
abduct, and rotate; and is therefore inapplicable in this case.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5250.  Diagnostic Code 5251 provides a 
maximum rating of 10 percent for limitation of extension of the 
thigh to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.  However, since the Veteran is 
already in receipt of 10 percent and extension is not limited to 
5 degrees, a higher rating is not available under DC 5251.  Id.  
Furthermore, Diagnostic Code 5254 (flail joint of the hip) is not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has this disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5254.  Also, Diagnostic Code 5255 (impairment of 
the femur) does not result in a higher rating as moderate knee or 
hip disability has not been demonstrated as noted by the evidence 
cited above.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Additionally, the Veteran has been shown to have x-ray evidence 
of arthritis of the right hip.  As noted above, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  In this case, a 10 
percent rating is already assigned based on limitation of motion. 

The Board has also considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case.  There is no 
evidence of functional loss due to pain which would warrant a 
higher rating.  While the Veteran demonstrated additional 
functional impairment due to pain and pain on repeated use, the 
range of motion does not approximate the criteria for a higher 
rating under the hip code.  Despite the complaints of pain 
throughout range of motion testing, no additional functional loss 
with repetitive motion has been noted.  As such, the Board finds 
that the currently assigned 10 percent evaluation appropriately 
reflects the extent of pain and functional impairment that the 
Veteran may experience as a result of his service-connected right 
hip disability.

The Board further finds that, since the effective date of service 
connection, there were no distinct periods of time during which 
the Veteran's right hip was more than 10 percent disabling.  He 
is accordingly not entitled to receive a "staged" rating. 
Fenderson, supra.

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Depression

The Veteran essentially contends that his depression is more 
severe than contemplated by the current 30 percent disability 
evaluation. 

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign a rating based on all the evidence of record that 
bears on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign a 
rating solely on the basis of social impairment. See 38 C.F.R. § 
4.126.  Age may not be considered as a factor in evaluating a 
service-connected disability.  38 C.F.R. § 4.19.

The Veteran's disability has been evaluated under Diagnostic Code 
9434 for major depression.  Under the relevant rating criteria, a 
30 percent disability rating is assigned for a psychiatric 
disorder when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
memory loss for names of close relatives, own occupation or own 
name.  Id.

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In addition to major depression, for which service connection has 
been established, the record shows additional diagnoses of 
bipolar disorder and attention deficit disorder, which are not 
currently service-connected. 

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not differentiate 
between the symptomatology associated with the Veteran's major 
depression and that resulting from his nonservice-connected 
psychiatric disorders.  Further, no mental health professional 
has attempted to distinguish between said symptomatology.  It 
appears that to delineate between major depression and the other 
disorders would be an impossibility.  Accordingly, for the 
purposes of this decision, the Board will attribute all of the 
Veteran's psychiatric symptoms to his service-connected major 
depression.

The Veteran's service-connected major depression is currently 
rated as 30 percent disabling.  The Board has reviewed the 
evidence in order to determine whether the criteria for the 
assignment of a higher disability rating have been met.  

As noted above, in order to obtain a 50 percent disability 
evaluation, the evidence must demonstrate occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9434.

The Veteran has been noted to be dysphoric with some affective 
flexibility (August 2008 VA examination report); however, he has 
not been shown to have a flattened affect.  

There is no evidence of circumstantial, circumlocutory, or 
stereotyped speech.  The Veteran's speech has consistently been 
characterized as logical and related without hallucinations, 
delusions, or formal thought disorder (e.g. September 2004, 
September 2005, May 2006, and August 2008 VA examination 
reports).  His speech has also been noted to be within normal 
limits (e.g. April 2005, May 2005, June 2005, and September 
2005).  

There has been no indication of panic attacks more than once a 
week in the record.  

As to difficulty in understanding complex commands, in September 
2005 the Veteran stated that he had no particular problems with 
concentration.  Additionally, on VA examination, he has been 
observed to have adequate concentration (e.g. September 2005, May 
2006, and August 2008 examination reports). 

With respect to impairment of short-and long-term memory, the 
Veteran has been noted to have adequate memory (e.g. September 
2005, May 2006, and August 2008 examination reports).  On VA 
examination in September 2004, the Veteran reported good memory 
for remote matters but indicated that his recent memory was a 
problem.  On evaluation, the Veteran scored a three out of three 
for recent and remote memory in April 2005, May 2005, June 2005, 
and September 2005.  Most recently, he indicated at his August 
2008 examination that he generally has a good memory but that 
lately he has had lapses or gaps.  The examiner noted that the 
Veteran had adequate memory for purposes of the examination.  

As to impaired judgment, the Veteran stated that if he was tired, 
he has problems making decisions (May 2006).  However, his 
judgment has consistently been noted to be within normal limits 
(e.g. VA treatment records dated in April 2005, May 2005, June 
2005, and September 2005). 

There is no evidence of impaired abstract thinking in the record.  
The Veteran has consistently been noted to have a normal thought 
process (April 2005, June 2005, and September 2005).  On VA 
examination in August 2008, it was noted that he had no formal 
thought disorder.  On evaluation at that time, the examiner noted 
that mental status and cognitive status appeared intact.  
Additionally, on that examination as well as in May 2006 and 
August 2008, it was noted that there was no flight of ideas, or 
loosening of associations.  

As to disturbances of motivation and mood, the Veteran has been 
described as depressed, anxious, and irritable throughout the 
record (e.g. September 2004, April 2005, May 2005, June 2005, and 
September 2005).  The May 2006 VA examination report noted that 
the Veteran was more depressed because of his increased physical 
pain and discomfort.  Most recently, the August 2008 VA examiner 
noted that the Veteran appeared to be one who would show 
occasional decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks due to symptoms, but that 
he was generally functioning satisfactorily.  The examiner added 
that even if the Veteran were to train for a suitable job, i.e. 
sedentary employment, he would likely have significant difficulty 
mustering up the necessary motivation, energy, and drive to 
overcome barriers to getting and keeping quality employment.

With respect to difficulty in establishing and maintaining 
effective work and social relationships, the record shows that 
the Veteran had marital problems and is now divorced and is 
caring for his two children.  He has a few friends with whom he 
goes to the movies or talks; and gets together with his father 
and brother for visits in their homes or goes fishing.  He is 
also a member of a veterans' organization. 

Based on the evidence, the Board finds that the criteria for a 
rating in excess of 30 percent for service-connected major 
depression have not been met.  While the Veteran reported some 
problems with memory, he has not shown any objective evidence of 
such as demonstrated by memory tests.  Also, although he may have 
some motivational and sleep disturbances, he has not demonstrated 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired judgment; 
impaired abstract thinking; or difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, Diagnostic Code 9434.

Additionally, the Veteran has been assigned GAF scores of 58 (May 
2006 and August 2008), 60 (April 2005 to June 2005, and August 
2005 to September 2005), and 62 (September 2004).  Although a GAF 
score alone is not a basis for assigning a disability rating, GAF 
scores ranging between scores between 51 and 60 are assigned when 
there are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 
C.F.R. § 4.130 (incorporating by reference the VA's adoption of 
the DSM-IV for rating purposes).  Scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.  The Veteran's GAF 
scores are consistent with findings such of mild to moderate 
symptoms, and are congruent with a 30 percent disability rating.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the 
Veteran's symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not warranted

As the preponderance of the evidence is against the claim for an 
increased rating, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Extraschedular Evaluation

Finally, the Veteran has not been hospitalized for his 
disabilities.  He is currently unemployed, and the August 2008 
joints examiner noted that it was as likely as not that with some 
vocational training that the Veteran would be capable of 
sustaining sedentary employment that does not require moderate or 
having heavy lifting, nor extensive amounts of standing or 
walking.  Additionally, as noted above by the August 2008 VA 
mental health examiner the Veteran would have periods of decrease 
in work efficiency or inability to perform tasks due to his major 
depressive disorder, but if he were to attempt a program of 
vocational rehabilitation, possibly a more sedentary employment, 
he would likely have significant difficulty to muster up the 
necessary motivation energy, and drive to overcome barriers to 
getting and keeping quality employment.  

In any case, the existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an extraschedular 
rating is not warranted.  38 C.F.R. § 3.321 (b)(1).

Rice Consideration

The Board notes that "a request for TDIU (total disability 
evaluation due to individual unemployable resulting from service-
connected disabilities), whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation."  Rice 
v. Shinseki, 22 Vet. App. 447, 453-454 (2009).

During the course of the pending appeals, the RO expressly 
addressed the Veteran's claim for TDIU in a June 2006 rating 
decision.  The Veteran did not appeal that decision.  Accordingly 
it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103.

While subsequent records show that the Veteran continues to 
remain unemployed, there is no indication that the Veteran has 
filed a new claim for TDIU benefits or that such claim has been 
raised by the record.  In particular, the Board observes that the 
August 2008 joints examiner noted that it was as likely as not 
that with some vocational training that the Veteran would be 
capable of sustaining sedentary employment that does not require 
moderate or having heavy lifting, nor extensive amounts of 
standing or walking.  While the August 2008 VA mental health 
examiner noted that the Veteran would have periods of decrease in 
work efficiency or inability to perform tasks due to his major 
depressive disorder and difficulty to muster up the necessary 
motivation energy and drive to overcome barriers to getting and 
keeping quality employment, the examiner did not indicate that 
the Veteran was unemployable because of his service-connected 
disability.  Based on the foregoing, the Board concludes that the 
issue of TDIU is not raised by the record. 


ORDER

Prior to July 12, 2001, entitlement to an increased rating for 
service-connected right shoulder disability, evaluated as 20 
percent disabling, is denied. 

Beginning July 12, 2001, entitlement to an increased rating for 
service-connected right shoulder disability, evaluated as 30 
percent disabling, is denied. 

Entitlement to an increased rating for service-connected right 
knee instability as a residual of removal of an osteochondroma of 
the right distal medial femur, evaluated as 10 percent disabling 
from April 6, 2001, is denied.

Entitlement to an increased rating for service-connected right 
knee limitation of motion as a residual of removal of an 
osteochondroma of the right distal medial femur, evaluated as 10 
percent disabling from April 6, 2001, is denied.

Entitlement to an increased rating for service-connected right 
hip disability as a residual of removal of an osteochondroma of 
the right distal medial femur, evaluated as 10 percent disabling 
from September 4, 2003, is denied.

Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling from April 21, 2005, 
is denied. 


REMAND

As to the issues of increased ratings for a low back disorder and 
right lower extremity pain as a residual of a low back disorder, 
the Board notes that the Veteran was most recently afforded an 
examination in August 2008.  In the examination report, the 
examiner indicated that she would complete an addendum following 
EMG testing of the Veteran as to his lumbar spine and right lower 
extremity pain.  Review of the record indicates that the Veteran 
did not show up for his EMG testing.  In its May 2009 VA Form 
646, the Veteran's representative stated that the Veteran was 
fearful of pain associated with testing.  However, the August 
2008 examiner has not completed an addendum report.  It is 
unclear from the examiner's statement in the report whether 
further information was forthcoming without results from EMG 
testing.  On remand, the claims folder should be returned to the 
August 2008 examiner to determine whether an opinion is warranted 
as to radicular pain without EMG testing, and if so, to provide 
the opinion.  See Jones v. Shinseki, 23 Vet App 382 (2010) 
(finding that the examiner's statement was ambiguous regarding 
whether further information was required for an opinion, and 
accordingly, the Board should have remanded for clarification) 
(citing Daves v. Nicholson, 21 Vet. App. 46, 51 (2007) (noting 
that the statement that an autopsy was necessary to provide an 
etiological opinion was ambiguous and further development was 
required); (citing Green v. Derwinski, 1 Vet. App. 121, 123-24 
(1991) (noting that where an examiner states that additional 
records and/or diagnostic studies could be helpful in providing 
an opinion, remand for further development may be warranted).   



Accordingly, the case is REMANDED for the following action:

1.   Return the claims folder, to include 
a copy of this remand, to the August 2008 
VA examiner (or another VA health care 
provider if the August 2008 VA examiner) 
to discuss the Veteran's radicular pain.  
If she determines that such cannot be 
addressed without follow-up EMG testing or 
further evaluation of the Veteran, she 
should explicitly state so. 

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims for 
increased ratings for a low back disorder 
and right lower extremity pain as a 
residual of a low back disorder.  If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


